Title: From George Washington to Brigadier General Charles Scott, 8 November 1778
From: Washington, George
To: Scott, Charles


  
    Dear sir.
    Head Quarters [Fredericksburg, N.Y.] 8 Novr 1778
  
I received your favor of the 7th with its inclosure last night thro’ the hands of Cornet Wells with whom it was sent.
I think you had better advise the person who communicates to withold his name from his letters or else to assume a false signature. But I do not see the necessity of any name so long as the writing is known by the parties.
The letter which accompanies this will procure the stay of the men employed in navigating to and from Long Island. I am Dear sir Your most hble servt.
